Citation Nr: 0818683	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-13 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

When the case was last before the Board in July 2007, it was 
remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that while the case was in remand status, the 
veteran submitted a copy of the May 2007 Social Security 
Administration (SSA) decision awarding him disability 
benefits on the basis of his PTSD.  Although the records upon 
which this decision was based could be supportive of the 
veteran's claim, the RO/AMC has not attempted to obtain a 
copy of such records.

Moreover, the prior remand asked that the treatment records 
from the Goldsboro Psychiatric Clinic dating since February 
2005 be obtained.  The veteran submitted a release of 
information for that clinic, but the AMC did not request the 
treatment records from that facility.  The discussion of a 
January 2006 report from that facility in the SSA decision is 
not sufficient to comply with the prior remand orders.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a copy of 
the records upon which the veteran's 
award of SSA disability benefits was 
based.

2.  After securing the necessary release, 
the RO/AMC should obtain the treatment 
records from the Goldsboro Psychiatric 
Clinic dating since February 2005.

3.  Thereafter, the RO/AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



